Citation Nr: 0632621	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 19, 
2003, which vacated a November 2002 Board decision and 
remanded the case for additional development.  The issue 
initially arose from an April 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2002, the 
Court vacated a prior February 2001 Board decision as to this 
matter.

In August 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
the case for additional development in October 1999 and 
August 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
chondromalacia of the right patella with history of posterior 
thigh muscle strain is presently manifested by X-ray evidence 
of arthritis with limitation of leg flexion, without evidence 
of flexion limited to 30 degrees including as a result of 
pain or functional loss.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in August 2001, October 2004, 
and August 2005.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  The 
veteran was provided additional notice as to these matters by 
correspondence in August 2006.  Here, the notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Factual Background

Service medical records show the veteran sustained a right 
knee injury while parachute jumping in approximately 
September 1969 and was subsequently treated for right knee 
pain.  In October 1972, he complained of right knee pain.  
The assessment was post traumatic arthritis.  

VA examination in February 1975 revealed mild chronic strain 
to the right posterior thigh muscles.  X-rays of the right 
knee were within normal limits.  Service connection was 
established for mild chronic strain to the right posterior 
thigh muscles in a March 1975 rating decision.  

VA examination in February 1982 included a diagnosis of early 
bilateral chondromalacia patella, but found no evidence of a 
posterior thigh muscle strain.  In a March 1982 rating 
decision the RO, in essence, revised the veteran's service-
connected and continued a 10 percent rating for right 
chondromalacia patella with a history of posterior thigh 
muscle strain.  

Private treatment records dated in June 1997 show the veteran 
was seen at that time for ongoing complaints to the left and 
right knees.  It was noted he complained of constant pain in 
both knees.

On VA orthopedic examination in June 1997 the veteran 
reported he had worked as a heavy equipment operator and that 
over the years he had experienced problems with his knees.  
He stated his knees hurt all the time.  Physical examination 
of the right knee revealed no obvious swelling or deformity.  
There was full extension, with flexion to 130 degrees, and 
the ligaments were intact.  There was no evidence of joint 
line pain, but there was pain with pressure on the patella.  
The diagnoses included chondromalacia patella of the right 
knee.  Radiographic studies of the right knee were normal for 
the veteran's age.  It was noted there were atherosclerotic 
arterial calcifications around the knee.  

VA outpatient treatment records show that during an 
orthopedic consultation in November 1997 the veteran 
complained of knee pain.  Physical examination revealed the 
presence of bilateral patellofemoral grating.  Range of 
motion was described as full, with stable anterior and 
posterior medial and collateral ligaments.  It was noted 
radiographic studies showed evidence of mild arthritis.  The 
clinical impression was patellofemoral degeneration.

In correspondence dated in December 1997 the veteran's 
private physician opined that the veteran should be service 
connected for his advanced degenerative arthritis.  It was 
noted he had well documented injuries to his knees in his 
service medical record.  

In a September 1998 Administrative Review, the RO indicated 
that it had performed a comprehensive review of the veteran's 
claims folder.  That review revealed extensive records from 
the Social Security Administration related to the veteran's 
ischemic heart disease, with resulting coronary artery bypass 
surgery, and glaucoma.  Apparently, the veteran had been 
granted Social Security benefits effective December 1966, 
based on a primary diagnosis of chronic ischemic heart 
disease with angina and a secondary diagnosis of 
osteoarthrosis and allied disorders.

Correspondence from the veteran's former employer dated in 
April 1999 noted that the veteran had been employed as a bark 
system operator prior to becoming disabled.  Included in the 
correspondence was a list of elevated areas which the veteran 
had to climb in order to function as a bark system operator.

In correspondence dated in July 1999 the veteran's private 
physician reported he had treated the veteran for various 
knee complaints.  It was noted the veteran had recently 
developed such poor function in his knees that it was 
interfering with his abilities to walk or to earn a living.  
A review of his present job description revealed the need for 
stair and ramp climbing which the physician did not believe 
the veteran's current knee function would allow him to 
perform safely. 

In statements in support of his claim the veteran asserted a 
higher disability evaluation was warranted for his right knee 
disorder.  He also claimed a separate rating should be 
assigned for his right thigh strain.  At his personal hearing 
before the undersigned member of the Board in August 1999 the 
veteran and his spouse presented testimony regarding the 
current severity of his service-connected right knee 
disorder.

Received in February 2000 were various private treatment 
records covering the period from June to November 1997.  
These records show treatment primarily for left knee 
problems.  Subsequently dated VA treatment records include 
diagnoses of right knee degenerative joint disease.

On VA orthopedic examination in May 2000 the veteran 
complained of pain in the knees all the time, though with no 
flare-ups.  He denied any problems with dislocations.  He was 
currently not working because of problems with his knees.  
Examination revealed right knee range of motion with flexion 
to 90 degrees and extension to 0 degrees (full range of 
motion was noted to be 140 to 0 degrees).  There were 
subjective complaints of pain with all motions.  Noted at the 
time of examination was distal thigh strain related to the 
veteran's knee.  There was no evidence of fatigue, weakness, 
or lack of endurance, or of any edema, swelling, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement of the right knee.  There 
was evidence of bilateral crepitus; however, McMurray and 
drawer signs were negative.  Weightbearing was described as 
fair, and it was noted the veteran used a cane.  There was no 
evidence of inflammatory arthritis nor of any ankylosis or 
shortening of the right lower extremity.  X-ray studies of 
the right knee were consistent with subacute to chronic 
bilateral patella chondromalacia.  The diagnoses included 
chondromalacia patella of the right knee with strain of the 
distal thigh muscle.

Private medical correspondence dated in July 2001 show the 
veteran had been seen for knee related complaints.  The 
physician, an orthopedic surgeon, noted the veteran's knee 
complaints corresponded well with various arthritic changes 
seen on X- ray and opined that it was likely the degenerative 
changes in the knees were related to traumas which occurred 
during active military service.  The veteran's present 
osteoarthritis of the knees was not expected to improve 
spontaneously.

On VA examination in January 2005 the veteran complained of 
pain and giving way with occasional locking.  He stated the 
disorder was aggravated by weightbearing and reported he 
experienced stiffness after sitting with swelling 
approximately once per week when he exceeded his exercise 
tolerance level.  It was noted he had a brace, but was not 
presently using it, and that he had used a cane for several 
years.  The examiner stated the veteran reported he also had 
thigh pain, apparently as an afterthought, and that he 
reported he experienced pain the following day if he walked 
more than two blocks.  The veteran had also stated he was 
retired and unable to exercise, perform household chores, or 
drive more than short distances, but he denied any knee 
dislocation or subluxation.

The examiner noted the right knee appeared to be normal.  
There was no evidence of thigh atrophy or tenderness, but 
there were subjective complaints of minimal discomfort.  Knee 
and ankle jerks were equal and symmetrical, as were tests of 
strength.  Range of motion studies revealed flexion to 110 
degrees.  The veteran winced and complained of pain, but he 
performed the maneuver several times.  Extension was to 0 
degrees, with no complaints of pain.  There were no 
abnormalities on varus or valgus stress tests.  There was 
minimal joint line tenderness, more to the medial than the 
lateral side.  Drawer and McMurray's signs were negative.  
There was no change upon repetitive motion.  The diagnoses 
included chondromalacia patella, with residuals, and history 
of strain of the posterior thigh muscles, with an equivocal 
history and a normal present physical examination.

VA fee basis examination in October 2005 revealed the length 
of the veteran's legs were equal.  An examination of the feet 
revealed no evidence of abnormal weightbearing.  It was noted 
posture was normal, but that the veteran walked with an 
abnormal, limping gait and used a cane due to knee pain.  The 
thigh strain involved muscle group XIII, but there was no 
sign of lower extremity coordination nor effect on any body 
part function.  Range of motion studies of the right hip 
revealed normal flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
and external rotation to 60 degrees.  The examiner noted that 
after repetitive use the function of the hip joint was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.

Examination revealed the right knee was generally normal in 
appearance.  Range of motion studies revealed flexion to 75 
degrees with pain at 40 degrees and painless extension to 0 
degrees.  The examiner noted right knee joint motion was 
additionally limited by pain, but not by fatigue, weakness, 
or incoordination after repetitive use.  McMurray and drawer 
signs were within normal limits.  It was noted X-rays 
revealed degenerative arthritic change (the associated 
radiology report shows vascular calcification, mild spurring 
to the tibial spines, and mild spurring about the 
patellofemoral joint space; an impression of mild 
degenerative change, particularly about the patellofemoral 
compartment, was provided).  The examination report diagnoses 
included right knee osteoarthritis and resolved right 
posterior thigh muscle strain.  The examiner commented that 
the effect on the veteran's daily activity included an 
inability to walk or stand for prolonged periods.  It was 
noted that pain did not significantly limit his right knee 
range of motion during flare-ups or after repetitive use, but 
that no further comment as to this matter could be provided 
without resort to speculation.  The examiner specifically 
noted there were no present residual symptoms or findings for 
posterior muscle strain of the right thigh.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).


525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chondromalacia of the right 
patella with history of posterior thigh muscle strain is 
presently manifested by X-ray evidence of arthritis with 
limitation of leg flexion.  There is no probative evidence of 
flexion limited to 30 degrees, including as a result of pain 
or functional loss, nor objective evidence of limited leg 
extension, recurrent subluxation, lateral instability, or 
frequent episodes of locking, pain, and effusion into the 
joint.  The January and October 2005 VA examination findings 
are persuasive as to the present impairment and are shown to 
have been based upon thorough physical examinations of the 
veteran.  These examinations also revealed no present 
residuals related to the veteran's prior right thigh strain.  
Therefore, entitlement to higher or separate ratings in 
excess of 20 percent is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the October 2005 examiner 
noted the veteran's daily activities were limited by his 
inability to walk or stand for prolonged periods, the 
disorder is not shown to have resulted in a marked 
interference with employment.  The veteran is shown to have 
been unable to continue in his job as a heavy equipment 
operator because of his knee disabilities; however, the 
objective medical findings are not indicative of any unusual 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


